NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                  Argued April 22, 2009
                                  Decided May 20, 2009

                                          Before

                              DANIEL A. MANION, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 08‐3361

CAI WEI CHEN, 
     Petitioner,                                   Petition for Review of Orders of the
                                                   Board of Immigration Appeals.
       v.
                                                   No. A95‐709‐818
ERIC H. HOLDER, JR., Attorney
General of the United States,
      Respondent.



                                        O R D E R

       Cai Wei Chen, a 23‐year‐old native and citizen of China, seeks asylum, withholding
of removal, and protection under the Convention Against Torture, asserting that she fears
persecution based on her Christian faith should she return to China.  An Immigration
Judge denied her application because she lacked credibility and, even if her testimony were
credited, she had not been persecuted in the past.  The Board of Immigration Appeals
affirmed the IJ’s decision.  Because the IJ’s adverse credibility ruling is supported by
substantial evidence, we deny the petition.
No. 08‐3361                                                                            Page 2

        In March 2005 Chen arrived at Los Angeles International Airport, where
immigration officials detained her because she did not have a visa.  At her initial interview
at the airport, Chen was asked why she was entering the United States.  She told the
interviewer that she left China (Fujian province) because her family members were
practitioners of Falun Gong, and she feared she would be arrested. 

       Five days later, an asylum officer conducted a credible‐fear interview.  Chen denied
being an adherent of Falun Gong, but said that once in the summer of 2004 she distributed
Falun Gong pamphlets at her parents’ request and ran away when spotted by police. 
Fearing arrest for supporting Falun Gong, she said she has since been in hiding.  When
asked if she had ever been arrested or detained in China, Chen answered that she had not. 
She also reported that she held no religious beliefs. 

        At a hearing before an IJ in October 2007, Chen told a different story: she maintained
that, although it was true she had distributed Falun Gong fliers for her parents, she was
actually seeking refuge in the United States because of her lifelong Christian faith.  She
explained that, after many years of attending a government‐sanctioned church, in July 2004
she began worshipping secretly in a private house.  Later that same month, police raided
the house during a service and arrested its worshippers, including Chen.  According to her
testimony, twenty police officers kicked down the door, hitting (with electric batons)
anyone they could reach.  Chen, along with her fellow worshippers, was detained at the
police station for five days, fed only rice, and beaten and interrogated by police.  She said
she suffered injuries to her buttocks, head, and back, to the point she could not raise her
arm.  She also said she was forced to pay a 3000 yuan fine (approximately $360 at the time). 
After her release, Chen said, she was unable to afford medical attention, so she treated her
injuries with herbal medicine.  Chen said that her parents paid a smuggler 50,000 yuan
(approximately $6000) to arrange her escape in 2005 to the United States. 

        After hearing Chen’s testimony, the IJ rejected the asylum application, finding that
Chen’s testimony regarding her religious persecution was not credible.  The IJ noted
significant discrepancies among the statements she made at her hearing, the initial airport
interview, and the credible‐fear interview.  The discrepancies included her reasons for
leaving China, the sincerity of her Christian faith, and the extent to which she was beaten
for worshipping at an unauthorized church.  The IJ added that even if her testimony about
the arrest, beating, and fine were true, it would not amount to past persecution.  The injury
to her arm did not require medical attention, and the 3000 yuan fine was not burdensome,
considering that her family could afford to pay 50,000 yuan to have her smuggled out of
China.  Because of the inconsistencies in her statements the IJ found that Chen did not leave
China because of religious persecution, and that this was merely pretext to justify the
departure she planned since obtaining her passport in 2002.  Because Chen did not meet the
No. 08‐3361                                                                              Page 3

standard for asylum, the IJ concluded that she could not meet the higher threshold for
withholding of removal.  Finally, because Chen had not shown it was more likely than not
that she would be tortured on her return to China, the IJ also denied her claim for
protection under the Convention Against Torture.  The Board affirmed the IJ’s decision in a
short per curiam opinion. 

        On appeal Chen challenges only the IJ’s adverse credibility assessment.  According
to Chen, the IJ erred in finding her not credible because he misconstrued—or drew
unwarranted inferences from—evidence in the record.  For instance, she argues that the IJ
erred when he presumed that the 3000 yuan fine would not unduly burden a family that
could afford a 50,000 yuan smuggling fee.  The IJ also erred, Chen says, in finding that she
had been preparing to emigrate for years because she obtained her passport in 2002.  Chen
also maintains that her failure to mention her Christian faith at either her airport or
credible‐fear interview does not undermine her contention that this was not her true reason
for fleeing China; she says she did not discuss her Christianity because of stress or her
interviewers’ failure to ask her about it.  

        We will uphold an IJ’s credibility determination as long as it is supported by
specific, cogent reasons and evidence in the record.  Torres v. Mukasey, 551 F.3d 616, 626 (7th
Cir. 2008).  Under the REAL ID Act, any inaccuracy, omission, or inconsistency can support
an adverse credibility finding, whether or not it “goes to the heart of the applicant’s claim.” 
8 U.S.C. § 1158(b)(1)(B)(iii); Mitondo v. Mukasey, 523 F.3d 784, 787 (7th Cir. 2008).

        Here the IJ’s credibility ruling was based on evidence in the record and supported
by a critical reason: that Chen’s statements upon arrival in the United States—concerning
her connection to Falun Gong—were completely at odds with the claim in her later
application and testimony that tied persecution to her Christianity.  At her airport
interview, for example, Chen was asked why she was seeking refuge, and she responded:
“Because my family are members of the [Falun] Gong.  They wanted to arrest us so I ran
away.”  And again, at her credible‐fear interview, she said: “Upon returning [to China], I
fear to be arrested by Government Officials because I distributed Falun Gong pamphlets
and I may be perceived as a Falun Gong member.”  Not until her asylum hearing, two
years later, did she mention her lifelong Christian faith, her clandestine worship, or her
arrest and beating at the hands of police.  Airport interviews are not always reliable
indicators of credibility, but discrepancies between the interview and later testimony can
support an adverse credibility finding.  Chatta v. Mukasey, 523 F.3d 748, 752 (7th Cir. 2008).

       In any event, Chen mounts no challenge to the IJ’s conclusion that she did not suffer
past persecution on account of her religion.  The BIA’s denial of Chen’s request for asylum
must stand. 
No. 08‐3361                                                                         Page 4

       Because Chen was unable to prove her claim for asylum, she cannot meet the more
demanding standard for withholding of removal.  See Musollari v. Mukasey, 545 F.3d 505,
508 n.2 (7th Cir. 2008).  Finally, Chen’s failure to show a clear probability of future
persecution means that she cannot establish likelihood of torture, because torture is one
example of persecution.  See Khan v. Filip, 554 F.3d 681, 692 (7th Cir. 2009). 

       Because substantial evidence supports the agency’s conclusion that Chen lacked
credibility, we DENY the petition for review.